CORRECTION ORDER
• ¶ 1 Original jurisdiction is assumed. Let the writ issue that prohibits respondent judge, or any other assigned judge, from enforcing this Court’s September 10, 1997 order in cause No. CJ-95-347 on the docket of the District Court, Comanche County, which in subparagraph 1) exempts from production the staffing, credentials, and peer review records relating to defendant Le-Baud, a physician on the staff of defendant Southwestern. The provisions of 63 O.S.1991 § 1-1709 which are not applicable to those records, do not protect and exempt them *156from discovery. Strubhart v. Perry Mem. Hosp. Trust, 903 P.2d 263 (Okl.1995).
¶ 2 All Justices concur.